Citation Nr: 0828100	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-38 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than December 20, 
2001 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to August 
1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In a June 2007 decision, the Board denied the veteran's 
appeal as to an effective date earlier than December 20, 2001 
for the grant of service connection for PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).

In a June 2008 ORDER, the Court granted a joint motion of the 
veteran and VA's General Counsel to vacate and remand the 
June 2007 Board decision for compliance with instructions in 
the joint motion.  The joint motion stated that the Board 
should readjudicate the appeal with consideration of 
38 C.F.R. § 3.156(c) and provide an explanation as to whether 
the provisions of 38 C.F.R. § 3.156(c) are applicable to the 
veteran's claim.  


FINDINGS OF FACT

1.  From November 2000 until December 19, 2001, VA received 
neither a formal nor an informal communication in writing 
from the veteran requesting that his claim for PTSD be 
reopened.  

2.  The November 2000 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which would have manifestly changed the 
outcome of the decision.  

3.  Prior to December 20, 2001, VA could not have obtained 
the service department records that support a grant of 
service connection for PTSD because the veteran failed to 
provide sufficient information to VA prior to December 20, 
2001 for VA to have identified and obtained those records 
from the service department, the Joint Services Records 
Research Center, or from any official source.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 20, 
2001, for grant of service connection for PTSD, have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has ordered that the Board include in this decision 
a determination and explanation as to whether 38 C.F.R. 
§ 3.156(c) applies to the facts of this case.  In the June 
2008 Joint Motion, the parties referred to Vigil v. Peake, 22 
Vet. App. 63 (2008), a recent case in which the Court 
explained 38 C.F.R. § 3.156(c).  The Board will explain the 
law applicable to assigning effective dates and the 
provisions of 38 C.F.R. § 3.156(c) and how that regulation 
applies in general to the assignment of effective dates.  
Then, the Board will explain why 38 C.F.R. § 3.156(c) does 
not provide for an effective date earlier than December 20, 
2001 for the grant of service connection for PTSD in this 
case, and why applicable law establishes December 20, 2001 as 
the proper effective date.  

Once the RO issues a decision on a claim, the claimant has 
one year from the date of mailing of notice of the decision 
in which to initiate an appeal of the decision to the Board.  
38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. § 20.200, 20.302 
(2007).  If a claimant does not initiate an appeal of an RO 
decision within one year of notification of that decision, 
the decision becomes final and, in general, may not 
thereafter be reopened or allowed.  38 U.S.C.A. §  7105(c).  
The statutory exception to this rule is 38 U.S.C.A. § 5108.  
This statute is implemented by 38 C.F.R. § 3.156, which 
allows for reopening of a final claim based on submission of 
new and material evidence, or alternatively, reconsideration 
of a claim, in certain instances, if that new and material 
evidence is service department records.  

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  

In March 1998 and in February 1999, the RO denied a claim 
from the veteran for service connection for PTSD on the basis 
that an in-service stressor had not been verified.  In a 
letter dated March 10, 1999, the RO informed the veteran of 
the February 1999 decision and of his appellate rights.  By 
March 10, 2000, no document expressing disagreement with that 
decision had been received by VA from the veteran or his 
representative.  Therefore, the February 1999 decision became 
final.  

The next reference to the veteran's PTSD was a claim received 
by VA from the veteran in September 2000.  In November 2000, 
the RO denied this claim on the basis that the February 1999 
decision was final and new and material evidence had not been 
submitted to reopen the claim.  In a letter dated that same 
month, the RO informed the veteran of that decision and of 
his appellate rights.  He did not appeal that decision, the 
next communication coming from the veteran on December 20, 
2001.  Hence, the November 2000 decision became final as of 
November 15, 2001.  

On December 20, 2001, the RO received another claim for 
service connection for PTSD.  Associated with that claim were 
copies of service department records obtained by the veteran.  
In a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned an effective date of 
December 20, 2001.  

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.   § 5110 as implemented by 38 C.F.R. 
§  3.400.  38 U.S.C.A. § 5110(a) states, "unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) 
states that "the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of the veteran's discharge or release if application 
therefore is received within one year from such date of 
discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(i)(2) (2007).

The effective date of a final claim, reopened based on 
submission of new and material evidence, where that evidence 
is other than service department records, will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q),(r).

The term "new claim," as it appears in 38 C.F.R. 
§ 3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 162, 
172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date on 
which the veteran "first sought to reopen his claim").  

38 C.F.R. § 3.156 sets out the standard for new and material 
evidence and the reopening of previously denied claims.  
Subsection (c) was amended effective October 6, 2006.  The 
purpose of this amendment was to clarify VA's practice 
regarding reconsideration of a claim for benefits based on 
newly discovered service records received after the initial 
adjudication of the claim.  Because no substantive changes 
were intended, but only clarification of existing law and 
practice, the rule applies to claims filed before or after 
October 2006.  

38 C.F.R. § 3.156(a) provides the definition of new and 
material evidence.  38 C.F.R. § 3.156(b) provides that new 
and material evidence received prior to expiration of the 
appeal period or prior to an appellate decision if a timely 
appeal has been filed will be considered to have been filed 
in connection with the claims pending at the beginning of the 
appeal period.  

38 C.F.R. § 3.156(c) states in its entirety:

Notwithstanding any other section in this 
part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with 
the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section.  Such records include, but are 
not limited to:

(i)  Service records that are related to 
a claimed in-service event, injury, or 
disease, regardless of whether such 
records mention the veteran by name, as 
long as the other requirements of 
paragraph (c) are met; 

(ii) Additional service records forwarded 
by the Department of Defense or the 
service department to VA any time after 
VA's original request for service 
records; and

(iii) Declassified records that could not 
have been obtained because the records 
were classified when VA decided the 
claim.  


(2) Paragraph (c)(1) of this section does 
not apply to records that VA could not 
have obtained when it decided the claim, 
or because the claimant failed to provide 
sufficient information for VA to identify 
and obtain the records from the 
respective service department, the Joint 
Services Records Research Center, or from 
any other official source.  

3.  An award made based all or part on 
the records identified by paragraph 
(c)(1) of this section is effective on 
the date entitlement arose or the date VA 
received the previously decided claim, 
whichever is later, or such date as may 
be authorized by the provisions of this 
part applicable to the previously decided 
claim.  

The effect of the June 2008 Court Order is that the Board 
must add to its analysis whether 38 C.F.R. § 3.156(c) 
requires reconsideration of the veteran's claim, rather than 
reopening of the veteran's claim.  Reconsideration of the 
claim under 38 C.F.R. § 3.156(c), as opposed to reopening of 
the claim under 38 C.F.R. § 3.156(a), could result in an 
effective date earlier than December 20, 2001.  

Definitions of two acronyms are appropriate to eliminate 
confusion.  The center that conducts research to verify the 
occurrence of in-service stressors was formerly known as the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  This center has been renamed as the U.S. 
Army and Joint Services Records Research Center (JSRRC).  

In Vigil v. Peake, 22 Vet. App. 63 (2008), the Court stated 
that the revision of 38 C.F.R. § 3.156(c) made it clear that 
there is no requirement that newly acquired service records 
be corrected records or records that had been misplaced at 
the time the claim was filed.  The Court also referred to the 
Secretary's statements that the fact that official service 
department records were generated pursuant to a request to 
verify the occurrence of an in-service stressor did not 
remove the resultant records from the category of newly 
acquired service records.  Id at 66 (citing 70 Fed. Reg. at 
35, 390).  

On December 20, 2001, the veteran, through counsel, submitted 
documents obtained from the National Archives, internet 
research regarding the Vietnam Wall, a description of the 
Army Commendation Medal, Vietnam Service Medal, Presidential 
Unit Citation, Civil Actions Honor Medal, Republic of Vietnam 
Cross of Gallantry, and the Valorous Unit Award.  He also 
submitted evidence that the Army Commendation Medal was 
awarded to the veteran's unit, the 326th Engineer Battalion.  
Included with this evidence was a copy of a June 1978 U.S. 
Army Discharge Review Board Case Report that shows that the 
veteran's discharge was changed from Undesirable to General.  
The evidence obtained from the National Archives consists of 
operational reports - lessons learned, pages from the Daily 
Staff Journal or Duty Officer Log entries, a list of soldiers 
who engaged in Gas Chamber Exercises, After Action Reports, 
Fact Sheets from the Department of the Army, and Combat 
Operations After Action Reports.  

The Board does not dispute that the records obtained from the 
National Archives and the case report regarding the veteran's 
discharge are official "service department records" not 
associated with the claims file at the time of the March 
1998, February 1999, and November 2000 denials of the 
veteran's claim for service connection for PTSD.  

As to the research from the Vietnam Wall and the other 
evidence, the Board need not decide whether these documents 
are official service department records for the purposes of 
deciding this case.  

Whether an earlier effective date is warranted in this case 
depends on whether, prior to December 20, 2001, the veteran 
provided sufficient information for VA to identify and obtain 
the relevant service department records from an official 
source.  38 C.F.R. § 3.156(c)(2).  In order to make this 
determination the Board looks to the service department 
records that support that grant, and the information provided 
by the veteran prior to December 20, 2001.  Of note, is that 
the Board is not bound by the findings of the RO, but rather 
applies a de novo standard of review to all questions of law 
and fact.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (stating "[s]ection 7104 does not vary the 
Board's jurisdiction according to how the regional office 
ruled).  

The first evidence from the veteran addressing an inservice 
stressor to support his claim for service connection for PTSD 
was received by the RO in March 1998.  This consisted of a 
form entitled INFORMATION IN SUPPORT OF CLAIM FOR SERVICE 
CONNECTION FOR POST-TRAUMATIC STRESS DISORDER (PTSD).  That 
form had three requests on the first page, asking the veteran 
to describe the stressful events, the dates of the stressful 
events, and the location of the stressful events.  He 
answered each identically as "iT WAS 3 EVENT  1968- 1969 
ViETNAM."  On the second page he identified the unit in 
which he served as the 101st Airborne UO6HQ326thEngr BN AML.  
Thus he correctly identified his unit as the 101st Airborne 
Division, 326th Engineering Battalion Airmobile.  He also 
stated that he could not remember the names of any casualties 
related to the stressors.  The veteran did not describe the 
stressors or indicate that the stressors involved combat.  

In March 1998, the RO denied the veteran's claim finding that 
there was no evidence that the veteran had engaged in combat 
with the enemy.  The RO stated 

[t]he veteran was requested to furnish a 
statement of stressors, but his statement 
simply says "3 events, 1968-1969 
Vietnam."  This is inadequate as a 
statement of stressors, and does not 
furnish us with enough information to 
attempt further verification of any 
stressors the veteran may have had.  The 
evidence available for review does not 
establish that a stressful experience 
occurred.  If the veteran will furnish a 
specific description of stressors, to 
include dates (within 7 days), specific 
events, names of individuals killed or 
wounded, geographic location where the 
events took place, we will take further 
action.  

These statements did not provide VA with enough information 
to have determined that the veteran engaged in combat with 
the enemy.  There is no information as to the nature of the 
alleged stressors or report that he engaged in combat with 
the enemy.  

In an October 1998 writing, the veteran reported that the 
stressors occurred in the months of August and September of 
1969.  He asked that VA check the morning reports of the 
101st Airborne Division, 326 the Engineering Battalion.  
Included with that writing were three letters from health 
care professionals; "J.R.F.", M.D, from an evaluation in 
June 1998, "B.K.", and L.P.C. and "C.N., M.D., both dated 
in October 1998.  

Dr. J.R.F. and B.J. described the stressful event reported by 
the veteran as an attack on a Vietnamese village late at 
night which included torture and which the veteran alleged to 
have been part of and that women and children were killed.  
Dr. C.K. stated that the veteran had PTSD due to his combat 
war experience.  

A deferred rating decision, dated in October 1998 is 
associated with the claims file.  This document advised that 
a letter be sent to the veteran asking him to provide more 
specific information, including the dates of the alleged 
stressors to within 7 days if possible.  This document stated 
that upon receipt of the more specific information VA would 
request morning records from the service department for any 
three month period specified.  This deferred decision also 
stated that the veteran could himself request morning reports 
from the National Archives Records Administration (NARA).  

In a letter dated in December 1998, the RO essentially 
followed the directions of the deferred rating decision with 
the exception that the RO did not tell the veteran that VA 
would request morning reports from the service department for 
any three month period specified.  The RO did tell the 
veteran that he could make such a request to the National 
Archives Records Administration.  

In a December 1998 letter addressed to the National Archives 
and Records Administration, the veteran identified his unit, 
his period of service, and asked that if the National 
Archives was unable to send records of the entire period, 
that they send records for the period of August 18, 1969 to 
September 18, 1969.  He added that these records would 
"verify my receipt of the Bronze Medal, but the events I am 
also interested in verifying occurred throughout my tour."  

In February 1999, the RO again denied service connection for 
PTSD.  In this decision, the RO stated "[n]o reply has been 
received to a request for more detailed information which 
would permit verification of the veteran's account."  

In a letter received by the RO in September 2000, the veteran 
stated that he served in the Ashau Valley building an 
airstrip and fire base and that the 1st Calvary provided 
perimeter defense.  He stated that "[w]e came under mortar 
fire and then were in a fire fight."  The veteran reported 
that he became friends with someone named John who served 
with the 1st Calvary and that John was killed during one of 
the mortar attacks.  He reported that he carried John's body 
to a helicopter and assisted in taking other soldiers to the 
helicopter.  He also reported receiving the Bronze Star for 
this duty.  

The veteran did specify a two month time frame during which 
he asserted that the inservice stressors occurred and 
indicated through the letters from the health care 
professionals that his PTSD diagnosis was based on combat.  
The RO apparently did not request unit records of that period 
of time.  

Significantly, the only service department records, 
associated with the claims file as of December 20, 2001, that 
VA could have identified and obtained from the evidence 
provided by the veteran prior to December 20, 2001, are those 
from August and September 1969.  Prior to December 2001, the 
veteran had not identified the existence of the Case Report 
of the Army Discharge Review Board that changed the status of 
his discharge, and had only provided a first name as to a 
casualty connected with a stressful event.  

Based on the above, the Board finds that 38 C.F.R. 
§ 3.156(c)(2) excepts all records associated with the claims 
file on December 20, 2001 from the class of evidence 
specified in 38 C.F.R. § 3.156(c)(2) other than the August 
and September 1969 service department records.  Simply 
stated, the veteran did not provide the VA with information 
needed to obtain these records.   

The record is absent for any official record that the veteran 
was awarded the Bronze Star.  As to the evidence submitted by 
the veteran in December 2001 that refers to other awards, 
neither this evidence nor any other evidence of record, shows 
that the veteran received an award indicative of combat 
service.  

None of the service department records submitted by the 
veteran on December 20, 2001 are evidence of combat service 
during the months of August and September 1969 or of the 
events that, prior to December 20, 2001, the veteran alleged 
have occurred during service.  Therefore, the service 
department records from August and September 1969 are not 
relevant records within the meaning of 38 C.F.R. 
§ 3.156(c)(1).  

The Board will explain the definition of engaging in combat 
with the enemy and why the service department records from 
August and September 1969 were not relevant records for the 
purposes of 38 C.F.R. § 3.156(c)(1).  

38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

VA General Counsel, in a precedential opinion held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Merely 
serving in a general "combat area" or "combat zone" 
without personal participation in combat with the enemy, does 
not meet the criteria for having engaged in combat with the 
enemy.  Id.  

VA's General Counsel explained the significant terms as 
follows:  

The term "combat" is defined to mean 
"a fight, encounter, or contest between 
individuals or groups" and "actual 
fighting engagement of military forces"  
Webster's Third New International 
Dictionary 452 (1981).  The term 
"engage" is defined to mean "to take 
part," "to enter into conflict," and 
to "join battle."  Id. at 751.  The 
term "the enemy" commonly refers to "a 
military foe" or "a hostile unit, ship, 
tank, or aircraft."  Id. at 750.  

VAOPGCPREC 12-99 (Oct. 18, 1999).  

Service department records submitted on December 20, 2001 
that address events in August or September 1969 are pages 
from an "Operational Report - Lessons Learned, 101st 
Airborne Division (Airmobile) for Period Ending 31 October 
1969" with a subsection "L. (U) Engineer".  This refers to 
the 326th Engineer Battalion.  That report includes reports 
of the engineers performing support functions for combat 
troops.  These support functions are in the nature of 
construction work.  The reports from this document that 
require discussion are quoted as follows:  

During the reporting period the 326th 
Engineer Battalion (Airmobile) provided 
continuous direct combat support to the 
101st Airborne Division (Airmobile) 
during operations KENTUCKY JUMPER, 
RICHLAND SQUARE, and REPUBLIC SQUARE.  
The significant support was the 
construction and later closing out of FB 
Rendezvous, on the edge of the A Shau 
Valley.  Numerous fire support bases were 
reopened and constructed in support of 
combat operations. . . . Engineers 
performed numerous demolition missions, 
to include direct demolition support of 
infantry in the attack, destruction of 
enemy ordnance and supplies, and clearing 
minefields and boobytrapped areas."  
. . .

On 25 August, headquarters company began 
construction of a pioneer road from FSB 
Barracuda to FSB Brick.  This was a joint 
US and ARVN operation with security 
provided by an ARVN mechanized infantry 
company and an attached tank platoon.  
Due to continuous enemy harassment and 
discovery of an enemy base area, it was 
decided to construct a new FSB on 
dominating terrain and to divert the road 
toward it.

. . .

At the same time, Company B closed out 
FSB Berchtesgaden and supported the 3d 
Brigade move to FSB Rendezvous.  One 
squad from Company B remained with the 3-
5Cavalry on the A Shau Valley floor.  

. . .

When 3d Brigade began operating in the 
northern portion of the A Shau Valley on 
14 September 1969, Company B reopened FSB 
Tiger and FSB Erskine.  On both fire 
bases booby traps were detected and 
destroyed by the engineer elements.  

. . .
On 25 September, Company B dispatched an 
advance party to Mai Loc to minesweep the 
area in preparation for the move of 3d 
Brigade headquarters to that location.  

These records do not show that the veteran engaged in combat 
with the enemy.  The records do not support the veteran's 
statement that his unit came under mortar attack or engaged 
in a fire fight.  The statement above referring to harassment 
by the enemy does not mention assaults or mortar attacks.  
More significantly, the statement clearly refers to enemy 
harassment as one reason for constructing a new fire support 
base, not that those constructing the base, the engineering 
battalion, were harassed by the enemy.  

Engaging in combat with the enemy is not shown by the 
references to minesweeps, destruction of ordnance and 
supplies, clearing of minefields and boobytrapped areas, or 
direct demolition support.  Nor does the definition of combat 
contemplate, as an encounter with an instrumentality of the 
enemy, the purposeful location and destruction of  mines and 
boobytraps or demolition of natural or man made structures.  
Given the context in which instrumentality is mentioned in 
VAOPGCPREC 12-99 (Oct. 18, 1999), such encounter could 
encompass inadvertently stepping triggering a mine or booby 
trap or being in the immediate vicinity when someone else 
inadvertently triggered a mine or booby trap.  However, 
purposeful location and destruction of mines, ordnance and 
booby traps, and demolition of structures is not combat, even 
if taking place in a combat zone.  Rather it is an 
engineering or construction function, no different in that 
sense than driving a truck or repairing broken machinery in a 
combat zone.  

The service department records from August and September 
1969, the only records which VA could have identified and 
obtained from information provided by the veteran prior to 
December 20, 2001, are not records that support a grant of 
service connection for PTSD and are therefore not 
"relevant" records under 38 C.F.R. § 3.156(c)(1).  

The evidence submitted from internet research of the Vietnam 
Wall identifies a veteran with the initials M.G. who served 
with the 101st Airborne Division and died as a result of 
artillery, rocket, or mortar attacks in May 1969.  A March 
1969 list of members of the 326th Engineer Battalion who 
engaged in a gas mask exercise list this individual's name.  

As explained below, the veteran reported that he was present 
during the death of someone named John in September 1969.  
The evidence from the Vietnam Wall could only become 
significant because of the service department records 
submitted on December 20, 2001 that VA could not have 
identified and obtained based on information provided by the 
veteran prior to December 20, 2001.  

More importantly, the veteran, prior to December 2001, 
provided no mention of a casualty of anyone with the initials 
M.G.  Therefore,  the evidence of M.G.'s death in combat does 
not fall within the class of evidence described in 38 C.F.R. 
§ 3.156(c)(1) and 38 C.F.R. § 3.156(c) could not be applied 
to that evidence to arrive at an effective date earlier than 
December 20, 2001 for grant of service connection for PTSD.  

Furthermore, in a document dated in October 2004, the 
veteran's attorney stated "[the veteran] and I personally 
traveled to the National Archives and searched for [the 
veteran's] unit records, month by month and year by year to 
obtain the evidence of the stressors..."  

The Board finds that this statement is strong evidence that 
there are no relevant service department records from the 
period of August and September 1969.  

All of the service department records received December 20, 
2001, that are relevant to the veteran's claim for service 
connection for PTSD, are from dates other than dates in 
August and September 1969; the dates the veteran specified, 
prior to December 20, 2001, for the occurrence of inservice 
stressors or showing of combat.  Therefore, VA could not have 
identified and obtained relevant service department records 
from the information provided by the veteran prior to 
December 20, 2001 and 38 C.F.R. § 3.156(c) is not for 
application to result in an effective date earlier than 
December 20, 2001 for the grant of service connection for 
PTSD.  

The RO assigned an effective date of the December 20, 2001, 
the date of the claim to reopen.  An effective date earlier 
than December 20, 2001 is not permitted by law.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The issue of clear and unmistakable error (CUE) in the rating 
action of March 1998 (or any other unappealed rating action) 
has not be raised by the veteran, has not been addressed by 
the RO, and is not before the Board at this time.  However, 
even if the Board were to address this issue, it is important 
for the veteran to understand that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  To constitute CUE, errors must be "undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
simple disagreement with how the RO evaluated the facts is 
not sufficient to raise a valid claim of CUE.  Luallen v. 
Brown, 8 Vet. App.92, 95 (1995).  

While the veteran may have been treated for PTSD in 1998, a 
medical opinion diagnosing PTSD or treatment for PTSD does 
not suffice to verify the occurrence of the claimed 
in-service stressors (a critical issue in this case, as 
clearly indicated within the rating action that finally 
granted PTSD).  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Just 
because a physician or other health professional accepted 
appellant's description of his Vietnam experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the RO was required to grant service connection for 
PTSD in 1998.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In summary, the RO's November 2000 denial of the veteran's 
claim for service connection for PTSD became final November 
15, 2001.  A claim to reopen was received by VA on December 
20, 2001.  Prior to December 2001, the veteran had not 
provided sufficient information to VA for VA to have 
identified and obtained the service department records that 
substantiated his claim.  Had VA requested records for the 
dates identified by the veteran, August and September 1969, 
the service department records submitted on December 20, 2001 
that show combat service would not have been obtained.  
Therefore, 38 C.F.R. § 3.156(c)(1) is inapplicable to this 
case.  All evidence of record is against assigning a date 
earlier than December 20, 2001 for the grant of service 
connection for PTSD.  Hence, the veteran's appeal must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The record is absent for VCAA notice as to the evidence 
necessary to establish service connection for PTSD or of the 
requirements to reopen a previously denied claim.  However, 
these defects in VCAA notice amount to harmless error.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

As to the lack of notice of the elements required to 
establish service connection and to reopen a previously 
denied claim, the purpose of this notice has been satisfied 
and thus no prejudice can result to the veteran from the lack 
of notice.  The veteran's previously denied claim was 
reopened by the RO and service connection for PTSD was 
established.  Therefore, the essential fairness of the 
adjudication has not been affected by these defects in 
notice.  

The RO sent the veteran a letter in March 2006 that provided 
him with VCAA notice as to how VA assigns disability ratings 
and effective dates.  In that letter the RO informed the 
veteran as to the kinds of evidence that can substantiate a 
disability rating or effective date and VA's and the 
veteran's respective duties in obtaining such evidence.  

The March 2006 letter did not precede the initial 
adjudication of the veteran's claim in May 2003.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the veteran in March 2006, described above, that 
sufficiently addressed the VCAA as applicable to disability 
ratings and effective dates.  Although the notice letter was 
not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a document labeled as a 
statement of the case issued in November 2006.  The Board 
notes that the November 2006 statement of the case was so 
labeled because the document also included an issue for which 
the veteran had initiated an appeal but had not yet been 
issued a statement of the case.  As to the issue of an 
earlier effective date for grant of service connection for 
PTSD, the November 2006 document readjudicated that claim and 
thus cured the timing error, irrespective of the title of the 
document.  

Additionally, the veteran is represented by an attorney and 
has demonstrated through counsel greater knowledge as to 
assignment of disability ratings and effective dates than 
that required by the VCAA.  In an October 2004 hearing before 
a decision review officer, the veteran, through counsel, 
presenting argument that addressed the specific rating 
criteria for PTSD.  In the June 2008 Joint Motion for Remand, 
the veteran, through counsel, indicated an understanding of 
the fine points of statute, regulation, and caselaw specific 
to assignment of effective dates for a grant of service 
connection.  This demonstration of actual knowledge of how VA 
assigns effective dates and disability ratings renders non-
prejudicial any possible remaining defect in notice as to 
these elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  A VA medical examination was 
afforded the veteran in March 2003.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


